DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-37 are pending and examined. 
Information Disclosure Statement
The Information Disclosure Statements filed on 9/20/2021 have been entered and considered. Initialed and dated copy of the form PTO-1449 is enclosed with this action.  
Priority     
Instant application 17390596, filed 07/30/2021, claims Priority from Provisional Application 63058862, filed 07/30/2020. 63058862 disclosed and claimed the subject matter of NUN 09178 LTL, thus, the priority date of 7/30/2020 is recognized. 

Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to seeds, plants, parts, tissue cultures, F1 hybrids of lettuce variety NUN 09178 LTL, plants having all of the morphological and physiological characteristics of NUN 09178 LTL, and methods of making or using the seeds and plants. 
The specification provides deposit information of instant NUN 09178 LTL (page 42, [0177]-[0178]).   
The specification also provides characteristics of NUN 09178 LTL in comparison to “Reference Variety NUN 09117 (pages 43-47, [0179]-[0182], tables 1-2).
In view of specification ([pages 16-17, [98]), “The disclosure also provides a plant of lettuce variety NUN 09178 LTL or a progeny plant thereof comprising all of the morphological and/or physiological characteristics (i.e., average values, as indicated on the USDA Objective Description of variety - lettuce (unless indicated otherwise)) as shown in Tables 1-2, when grown under the same environmental conditions”. Thus, applicant admitted that the values descripted in tables 1-2 above are examples of the morphological and/or physiological characteristics of NUN 09178 LTL, not all of the morphological and physiological characteristics of NUN 09178 LTL.  
Critically, in view of specification ([175]), Lettuce variety NUN 09178 LTL was developed from an initial cross between lettuce lines. The female and male parents were crossed to produce seeds. After the cross, progeny was self-pollinated or backcrossed, followed by pedigree selection and line selection.
	Thus, the specification does not provide the parent line(s) and breeding history of instant NUN 09178 LTL.  In another word, the specification does not describe the genetic structure and background determining or associated to the above morphological and other characteristics, or to all the morphological and physiological characteristics of NUN 09178 LTL.   
According to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019], factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In the art, physiological and morphological characteristics of lettuce depend on the genetical structure.  
For example, Robinson et al (The Genes of Lettuce and Closely Related Species. Plant Breeding Reviews. Chapter 9. P267-293, 1983) teach that in 1983, 59 loci have been identified, including 6 influencing anthocyanin, 10 chlorophyll genes, 11 affecting leaf morphology, 4 genes influencing heading, 7 genes for flower and seed characteristics, 7 male sterile genes, 1 gene affecting sensitivity to chemicals, and 13 genes for disease resistance. Several cases of multiple alleles and gene linkage are known (p268, 1st para).  Lettuce heading is affected by genotype, environment, and genotype-environment interaction (p283, 2nd para). Resistant trait is also related to parents (p287, 2nd para). 
	For another example, recently, Sharma (Assessment of genetic diversity in lettuce (Lactuca sativa L.) germplasm using RAPD markers. 3 Biotech, p1-6, 2018) teach that both genetic structure and environmental and growing conditions affect features of lettuce. DNA based markers are considered the most suitable for estimation of genetic distances and for characterization of cultivars (p1, right col, 2nd para).  It is clear that the cultivars grouped into one cluster are closely related to each other and may have originated from same parental line (p4, right col, 1st para, Fig.  3).
In addition, according to MPEP 2163, an application specification, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801 et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614……. Such a deposit is not a substitute for a written description of the claimed invention.
Again, according to MPEP 2163, factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. 
In this case, although applicant provides deposit information, and provides characteristics of the instant NUN 09178 LTL as examples of the physiological and morphological characteristics, applicant does not describe the genetical background and structure that determines or is associated to all the morphological and physiological characteristics of NUN 09178 LTL.  
“Request for Information under 37 CFR § 1.105” is provided below.  Providing the complete information would overcome the rejection.   

Remarks
	According to specification ([176]), lettuce variety NUN 09178 LTL has been assigned an inventory ID of 219406927 (another name of NUN 09178 LTL).  
Prior art does not teach lettuce variety NUN 09178 LTL, NCIMB 43807, 219406927, or lettuce cultivar having all of the physiological and morphological characteristics of NUN 09178 LTL.  
The closest art: 
Lemont (US Patent 10542698, granted and published 1/28/2020, filed 2/27/2018).  The US Patent teaches lettuce variety Brentwood (abstract, claims 1-3).  Both “Brentwood” and instant NUN 09178 LTL are multi-divided type (col 13 of the US Patent; table 1 in page 46 of instant specification). Brentwood shares some morphological and physiological characteristics of instant variety, but not all of them (US Patent tables 1-5; instant specification tables 1-3).  
Van Zee (US Patent 10806113, granted and published 10/20/2020, filed 10/5/2018).  The US Patent teaches lettuce variety NUN 09117 LTL (abstract, claims 1-3).  NUN 09117 LTL is cited in instant specification as a comparison to instant NUN 09178 LTL (Tables 1-2 of instant specification).  Both NUN 09117 LTL and instant NUN 09178 LTL are multi-divided type (table 1 in page 46 of instant specification). Brentwood shares some morphological and physiological characteristics of instant variety, but not all of them (US Patent tables 1-3; instant specification tables 1-3).  
Thus, art rejection or ODP rejection is not made. 
Please note that since the parent lines of NUN 09178 LTL and the breeding history are not disclosed by the specification, the starting materials and methods were used to produce lettuce NUN 09178 LTL required to make a meaningful and complete search of the prior art are not available (see “Request for Information under 37 CFR § 1.105” below).  Once applicant response to the “Request for Information under 37 CFR § 1.105”, another round of search will be made in the next office action. 
“Request for Information under 37 CFR § 1.105” is attached at the end of office action. 

Conclusion
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EAT.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                
/Wayne Zhong/								
Examiner, Art Unit 1662

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662                                                                                                                                                                                                      




Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of inbred lettuce variety NUN 09178 LTL, but the instant specification is silent regarding the starting material(s) and breeding history of the claimed material (see specification [175]). The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety. 
a)    Such information should include the all the designations/denominations used for the original parental lines.
b)    Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds. 
c)    The breeding method used should be set forth such as whether single seed descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth. 
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed? If so, please set forth serial numbers and names of the plants.
g)    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662